UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of August, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Press Release FOR IMMEDIATE RELEASE GRUPO TELEVISA ANNOUNCES CONSUMMATION OF ITS EXCHANGE OF REGISTERED 6.00% SENIOR NOTES DUE 2018 FOR UNREGISTERED 6.00% SENIOR NOTES DUE 2018 Mexico City, August 15, 2008– Grupo Televisa, S.A.B. (“Televisa”; NYSE: TV; BMV: TLEVISA CPO) announced today that it completed its previously announced offer to exchange an equal aggregate principal amount of its outstanding, unregistered 6.00% Senior Notes due 2018 (the "Old Notes") for registered 6.00% Senior Notes due 2018 (the "New Notes"). The exchange offer expired at 5:00 pm New York City Time, on August 15, 2008. As of the expiration date, the aggregate principal amount of approximately US$499,425,000, representing 99.9% of the Old Notes, was tendered. All Old Notes that were properly tendered were accepted for exchange. The closing of the exchange offer occured today, Friday, August 15, 2008. Following the closing of the exchange offer, approximately US$575,000 of the aggregate principal amount of the Old Notes will remain outstanding. All Notes mature on May 15, 2018 and interest will be paid on the Notes semi-annually on each May 15 and November 15, commencing on November 15, 2008. Grupo Televisa, S.A.B., is the largest media company in the Spanish-speaking world and a major participant in the international entertainment business. It has interests in television production and broadcasting, production of pay-television networks, international distribution of television programming, direct-to-home satellite services, cable television and telecommunication services, magazine publishing and publishing distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, the operation of a horizontal internet portal, and gaming. Grupo Televisa also owns an unconsolidated equity stake in La Sexta, a free-to-air television venture in Spain. ### Investor Relations: Media Relations: Michel Boyance María José Cevallos Tel: (5255) 5261-2445 Fax: (5255)5261-2494 ir@televisa.com.mx http://www.televisa.com http://www.televisair.com Manuel Compeán Tel: (5255) 5728 3815 Fax: (5255) 5728 3632 mcompean@televisa.com.mx http://www.televisa.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated: August 18,2008 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
